Case 2:16-cv-08033-AB-FFM Document 324 Filed 02/08/19 Page 1 of 5 Page ID #:9401



   1   Douglas G. Muehlhauser (SBN 179495)
       doug.muehlhauser@knobbe.com
   2   Mark Lezama (SBN 253479)
       mark.lezama@knobbe.com
   3   KNOBBE, MARTENS OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   4   Irvine, CA 92614
       Telephone: 949-760-0404
   5   Facsimile: 949-760-9502
   6   Vincent J. Belusko (CA SBN 100282)
       VBelusko@mofo.com
   7   Nicole M. Smith (CA SBN 189598)
       NSmith@mofo.com
   8   MORRISON & FOERSTER LLP
       707 Wilshire Boulevard
   9   Los Angeles, California 90017-3543
       Telephone: 213.892.5200
  10   Facsimile: 213.892.5454
  11   (attorney listing continued on next page)
  12   Attorneys for Plaintiff
       NOMADIX, INC.
  13

  14                         UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16                                    WESTERN DIVISION
  17
       NOMADIX, INC.,                                   Case No. 2:16-CV-08033-AB-FFM
  18
                          Plaintiff,                    REVISED JOINT STATUS
  19                                                    REPORT
              v.
  20                                                    Complaint filed: Oct. 28, 2016
       GUEST-TEK INTERACTIVE
  21   ENTERTAINMENT LTD.,                             Honorable Andrè Birotte, Jr.
  22
                          Defendant.
  23

  24

  25

  26

  27
  28


                                       REVISED JOINT STATUS REPORT
       la-1409435
Case 2:16-cv-08033-AB-FFM Document 324 Filed 02/08/19 Page 2 of 5 Page ID #:9402



   1   Steven J. Rocci (admitted pro hac vice)
       srocci@bakerlaw.com
   2   BAKER & HOSTETLER LLP
       2929 Arch Street, 12th Floor
   3   Philadelphia, PA 19104-2891
       Telephone: 215-568-3100
   4   Facsimile: 215-568-3439
   5   Attorneys for Defendant
       GUEST-TEK INTERACTIVE
   6   ENTERTAINMENT LTD.
   7
       Gregory B. Koltun (SBN 130454)
   8   gkoltun@mofo.com
       MORRISON & FOERSTER LLP
   9   707 Wilshire Boulevard
       Los Angeles, California 90017-3543
  10   Telephone: 213-892-5200
       Facsimile: 213-892-5454
  11
       Joseph L. Clasen (admitted pro hac vice)
  12   jclasen@rc.com
       Ian T. Clarke-Fisher (admitted pro hac vice)
  13   iclarke-fisher@rc.com
       ROBINSON &COLE LLP
  14   666 Third Ave, 20th Floor
       New York, NY 10017
  15   Telephone: 212-451-2900
       Facsimile: 212-451-2999
  16
       Attorneys for Third Party
  17   GATE WORLDWIDE HOLDINGS LLC
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28


                                   REVISED JOINT STATUS REPORT
       la-1409435
Case 2:16-cv-08033-AB-FFM Document 324 Filed 02/08/19 Page 3 of 5 Page ID #:9403



   1   Background
   2          Nomadix filed this action against Guest-Tek Interactive Entertainment for
   3   breach of a patent license agreement in October 2016. Guest-Tek has asserted that
   4   the Nomadix patents are invalid, and has counterclaimed for breach of the license
   5   agreement by Nomadix and for a declaration of no patent coverage.
   6          In January 2018, Gate Worldwide Holdings LLC (“GWH”) filed a lawsuit in
   7   the Supreme Court of New York against Nomadix, interTouch Holdings LLC
   8   (Nomadix’s parent), interTouch Topco LLC, and ST Holdings LLC for causes of
   9   action relating to nonpayment of a promissory note, including foreclosure. That
  10   action is Gate Worldwide Holdings LLC v. interTouch Holdings LLC et al., Index
  11   No. 650026/2018. Asserting ownership of Nomadix’s patents, GWH also moved to
  12   be substituted for Nomadix as the plaintiff in this action. (Dkt. No. 193.)
  13          This case has been stayed since April 2018 in view of the New York action
  14   and related events. (Dkt. Nos. 284, 301, 305, 313, 318.)
  15   A.     Update on the New York Action and This Action
  16          On January 28, 2019, the New York court reissued its earlier order approving
  17   the sale of interTouch Holdings LLC to GWH (the “Sale Order”). GWH now owns
  18   interTouch Holdings, which owns Nomadix. As confirmed by the Sale Order and
  19   the Stipulation and Order scheduling the sale, Nomadix has at all times and
  20   continues to own the patents subject to the patent license agreement at issue in this
  21   action. Accordingly, GWH intends on withdrawing its motion to substitute as
  22   plaintiff, as this has been mooted by the Sale Order (Doc. No. 193).
  23          1.    Guest-Tek’s Statement
  24          Guest-Tek notes that there are still claims and counterclaims on the docket in
  25   the NY action. One of the counterclaims is a Nomadix counterclaim for violation of
  26   UCC Article 9, which challenges the validity/enforceability of the Patent Security
  27   Agreement under which GWH alleges to own Nomadix’s patents. There are also
  28   other remaining claims of GWH.

                                    REVISED JOINT STATUS REPORT
       la-1409435
Case 2:16-cv-08033-AB-FFM Document 324 Filed 02/08/19 Page 4 of 5 Page ID #:9404



   1          2.    Nomadix and GWH’s Statement
   2          Nomadix and GWH note that there are no pending claims or counterclaims in
   3   the NY action that have any bearing on this action. The counterclaim relating to
   4   UCC Article 9 has been mooted and explicitly extinguished by the Sale Order and
   5   related actions, and will be withdrawn from the NY action in due course. Nomadix
   6   will not be suing its parent company, GWH, and there is no dispute as to the
   7   ownership of the Nomadix patents.
   8          3. Joint Statement
   9          Nomadix requests that the stay that is in place until February 12, 2019 be
  10   lifted that same day, and that the Court set a scheduling conference. Guest-Tek
  11   does not oppose that request. The parties are prepared to submit their proposals for
  12   a Scheduling Order for this case, together with appropriate briefing to address any
  13   differences that they may have regarding scheduling. In addition, Guest-Tek intends
  14   to seek relief from Section 7 (c) of this Court’s Standing Order insofar as it limits
  15   parties to a single summary judgment motion.
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
  28

                                                  2
                                    REVISED JOINT STATUS REPORT
       la-1409435
Case 2:16-cv-08033-AB-FFM Document 324 Filed 02/08/19 Page 5 of 5 Page ID #:9405



   1   Dated:       February 8, 2019         MORRISON & FOERSTER LLP
   2                                         By:   /s/ Nicole M. Smith
   3                                               Nicole M. Smith

   4                                               Attorneys for Plaintiff
                                                   NOMADIX, INC.
   5

   6

   7    Dated:      February 8, 2019         BAKER & HOSTETLER LLP
   8                                         By:   /s/ Steven J. Rocci
                                                   Steven J. Rocci
   9
                                                   Attorneys for Defendant
  10                                               GUEST-TEK INTERACTIVE
                                                   ENTERTAINMENT LTD.
  11

  12
       Dated:       February 8, 2018         ROBINSON & COLE LLP
  13
                                             By:   /s/ Ian T. Clarke-Fisher
  14                                               Joseph L. Clasen
                                                   Ian T. Clarke-Fisher
  15
                                                   Attorneys for Movant
  16                                               GATE WORLDWIDE HOLDINGS
                                                   LLC
  17

  18                   ATTESTATION PURSUANT TO L.R. 5-4.3.4(a)(2)(i)
  19
              The filer attests that all other signatories listed, and on whose behalf the
  20
       filing is submitted, concur in the filing’s content and have authorized the filing.
  21

  22

  23

  24

  25

  26

  27
  28

                                                   3
                                       REVISED JOINT STATUS REPORT
       la-1409435
